department of the treasury washington d c tax exempt and government entities aug lus w02 k00-80 m s mg ope pt legend bank a bank b bank c plan x plan y dear - this is in response to a request for a private_letter_ruling submitted by your authorized representatives and dated date as supplemented by correspondence dated date date date date date and date cancerning the tax consequences of certain transactions have submitted the following facts and representations in support of your request your authorized representatives bank a maintained plan x and plan y for its employees plan x is an employee_stock_ownership_plan esop as described in sec_4975 of the internal_revenue_code code and is intended to be qualified under code sec_401 plan y also intended to be qualified under code sec_401 a is a profit sharing plan with a cash_or_deferred_arrangement as described in code sec_401 bank b maintains the bank b esop for purposes of this ruling letter the following terms have the meanings indicated deferred vested_participant is a participant who has separated from service but who has still an account balance former participant is generally a participant who has separated from service and ha sec_2s page received his or her account balance and partial_distribution means the distribution of the entire account balance except for settlement proceeds which have not yet been allocated in date the trustees of plan x borrowed approximately dollar_figure in an exempt loan from an unaffiliated third party bank and used the proceeds to purchase big_number shares original shares of bank a common_stock bank a stock in connection with a rights offering of bank a stock in the plan x trustees took out a second exempt loan in date in the principal_amount of approximately dollar_figure million from an unaffiliated third party bank and used the proceeds to purchase an additional big_number shares of bank a stock_rights offering shares in the plan x trustees consolidated and refinanced the and exempt loans with one internal loan from bank a in the principal_amount of approxamately dollar_figure million exempt loan the internal exempt loan included the same interest rate and the same amortization period as the and exempt loans the exempt loan was scheduled to be repaid by date and bank a intended to repay this loan in accordance with the terms of the loan repayment schedule following date which was the first payment_date on the exempt loan there was an ending principal balance outstanding in the amount of approximately dollar_figure million and big_number shares of bank a stock were allocated to the plan x suspense_account on date the date the exempt loan was prepaid in full there was an ending principal balance outstanding of approximately dollar_figure and big_number bank b shares were allocated to the plan x suspense_account the rights offering shares were allocated to plan x’s suspense_account which also held the original bank a shares acquired by plan x original shares plan x continued to make annual payments on the exempt loan through date and made a final payment on the exempt loan on date in accordance with the terms of plan x both rights offering shares and original shares were released from the plan x suspense_account and allocated to plan x participant accounts as payments were made rights offering shares were first allocated to participant accounts in plan x in these shares were allocated to individual participant accounts in accordance with the plan x allocation schedule plan y purchased big_number shares of bank a stock on the open market from date to date on behalf of present and former plan y participants who had selected the purchase of bank a stock as an investment option under plan y these-shares were allocated to participant accounts in accordance with the terms of plan y in plan x and plan y joined with other plaintiffs in class action lawsuits under state and federal securities laws with respect to the rights offering shares and the bank a stock purchased by plan y on the open market from date to date class period plan x and plan y were members of the class due to plan x’s exercise of rights to purchase rights offering shares and plan y’s purchase of bank a stock during the class period the lawsuits alleged that certain disclosures made by bank a from late to late including disclosures made by bank a in a rights offering circular dated date concerning its business plan and exposure to interest rate risk were false and misleading or o2sb page there were material omissions in the lawsuits were settled with court approval and on date plan x and plan y received approximately dollar_figure million and dollar_figure respectively representing their shares of the settlement settlement proceeds these amounts were calculated by the claims administrator for the lawsuits in accordance with the formula provided in the settlement agreement sec_4 of the settlement agreement generally provides that the settlement proceeds shall be allocated to the authorized claimants as defined in the settlement agreement pro_rata ie the percentage of each authorized claimant’s recognized loss that is equal to the ratio of the settlement proceeds divided by the total of all recognized losses for all authorized claimants sec_4 states that the recognized loss by authorized claimants on shares of bank a stock purchased but not sold during the class period will be the difference between the purchase_price and the closing price of bank a stock on nasdaq on date ghe last day of the class period in determining the amount of recognized losses if an authorized claimant both bought and sold bank a stock during the class period the first-in_first-out basis will be applied i-e sales during the class period will be matched in chronological order against all purchases made during the class period in chronological order on date bank a and a previously unrelated bank bank b entered into an is the agreement and plan_of_reorganization reorganization agreement whereby bank a and a new banking corporation organized by bank b consolidated to form bank c bank b parent of bank c the closing date for the reorganization was date bank c became the plan_sponsor of both plan x and plan y effective date pursuant to the terms of the reorganization agreement each share of bank a stock held by plan x and plan y was exchanged for shares of common_stock of bank b bank b stock the conversion ratio resulted from the arms length negotiations between bank a and bank b and therefore represented the fair_market_value of the shares of bank a stock on date no fractional shares of bank b stock were issued in connection with the conversion of bank a stock to bank b stock pursuant to the terms of the reorganization agreement plan x and plan y each received cash in lieu of fractional shares equal to the fractional shares multiplied by the average closing sale price of bank b stock as reported on the nasdaq stock market on the five trading days immediately preceding date as a result plan x and plan y each now holds bank b stock and cash to the extent there were fractional shares the bank b stock and cash resulting from fractional shares if any held in the plan x suspense_account constitute collateral for the exempt loan there is no other collateral for the exempt loan other than these shares ef bank b stock and cash the reorganization was structured using the pooling of interest accounting treatment the accountants for bank a and bank b advised that this treatment could not be used for the reorganization if plan x was terminated in contemplation of or in connection with the reorganization or if the exempt loan was paid in full at the time of the reorganization as a result section dollar_figure of the reorganization agreement provides that plan x shall be merged with and into the bank b esop following receipt of the requested private_letter_ruling from the service since the bank b esop is not leveraged and in anticipation of the eventual merger of plan x into and with the bank b esop bank c prepaid the exempt loan in full on date o2s7 page by using the proceeds from the sale of bank b stock in the plan x suspense_account to bank b the purchase_price for the bank b stock was the closing price for the bank b stock on the nasdaq stock market on date this prepayment will ease the administration of the bank b esop following its eventual merger with plan x and will eliminate burdensome accounting procedures associated with an internal esop_loan the settlement proceeds attributable to bank a stock that was converted to bank b stock pursuant to the reorganization agreement have always been held in separate unallocated money market accounts within plan x and plan y on date bank c distributed a memorandum and a distribution acknowledgment form to all deferred vested plan x participants permitting each such deferred vested_participant to request a partial_distribution of his or her accoung under plan x excluding the settlement proceeds attributable to his or her account each deferred vested_participant who requests a partial_distribution will receive the value of his or her account balance under plan x excluding the settlement proceeds attributable to his or her account the memorandum clearly states that any deferred vested_participant who elects to receive a partial_distribution of his or her account will not be eligible to receive any allocation or distribution of the assets remaining in the plan x suspense_account following the prepayment of the exempt loan following receipt of the requested private_letter_ruling the settlement proceeds held in the separate money market account in plan x will be allocated as follows a to the extent that a portion of the settlement proceeds is attributable to the rights offering shares that were exchanged for shares of bank b stock which shares of bank b stock are currently unallocated and held in the plan x suspense_account a proportionate part of the settlement proceeds will be allocated to that suspense_account b a portion of the settlement proceeds attributable to rights offering shares that were exchanged for shares of bank b stock which shares of bank b stock were allocated to the plan x accounts of active plan x participants as of date will be allocated in cash to the plan x accounts of such active plan x participants in proportion to the number of rights offering shares that were exchanged for shares of bank b stock which shares of bank b stock were allocated to and held in each such plan x account as of date c a portion of the settlement proceeds attributable to rights offering shares that were exchanged for shares of bank b stock which shares of bank b stock were allocated as of date to the plan x accounts of deferred vested plan x participants who did not request a partial_distribution of their plan x accounts will be allocated in cash to the accounts of such deferred vested participants in plan x in proportion to the number of rights offering shares that were exchanged for shares of bank b stock which shares of bank b stock were allocated to and held in each such plan x account as of date oasy page d a portion of the settlement proceeds attributable to rights offering shares that were exchanged for shares of bank b stock which shares of bank b stock were allocated as of date to the plan x accounts of deferred vested plan x participants who requested partial distributions of their plan x accounts will be paid in cash to such plan x deferred vested participants in proportion to the number of rights offering shares that were exchanged for shares of bank b stock which shares of bank b stock were allocated to and held in each such plan x account as of date and e a portion of the settlement proceeds attributable to rights offering shares that were exchanged for shares of bank b stock which shares of bank b stock were allocated to the plan x accounts of former plan x participants who received distributions of their plan x accounts prior t date will be paid in cash to such former participants in proportion to the number of rights offering shares that were exchanged for shares of bank b stock which shares of bank b stock were allocated to and held in each such plan x account as of the date of distribution of such account prior to date following prepayment of the exempt loan on date the assets in the plan x suspense_account consisted of the remaining bank b stock cash in lieu of fractional shares resulting from the conversion of bank a stock to bank b stock cash resulting from quarterly cash dividends bank b stock resulting from annual stock_dividends and settlement proceeds upon their later allocation to the plan x suspense_account as described above consistent with the reorganization agreement the assets will be released from the plan x suspense_account and allocated to the plan x accounts of i active plan x participants who were plan x participants on date the date of the exempt loan prepayment and ii deferred vested plan x participants who did not request a partial_distribution of their plan x accounts and who were plan x participants on date pursuant to the treasury regulations issued under code sec_4975 based on the compensation of such active participants as of date and the compensation of such deferred vested participants on the date of their separation_from_service in no event will deferred vested plan x participants who requested partial distributions of their plan x accounts or former plan x participants who no longer have account balances receive any of fhe assets released from the suspense_account as a result of the prepayment ofthe exempt loan following receipt of the requested private_letter_ruling the settlement proceeds and their related earnings held in the separate money market account in plan y will be allocated as follows a a portion of the settlement proceeds attributable to bank a stock purchased by plan y on the open market during the class period that was exchanged for shares of bank b stock which shares of bank b stock were allocated to the plan y accounts of active plan y participants as of date will be allocated in cash to the plan y accounts page b c of active plan y participants who were active plan y participants as of date in proportion to the number of such shares of bank b stock allocated to and held in each such plan y account as of date a portion of the settlement proceeds attributable to bank a stock purchased by plan y on the open market during the class period that was exchanged for shares of bank b stock which shares of bank b stock were allocated to the plan y accounts of deferred vested plan y participants as of date will be allocated in cash to the accounts of such deferred vested plan y participants in proportion to the number of such shares of bank b stock allocated to and held in each such plan y account as of date and a portion of the settlement proceeds attributable to bank a stock purchased by plan y on the open market during the class period that was exchanged for shares of bank b stock which shares of bank b stock were allocated to the plan y accounts of former plan y participants who received distributions of their plan y accounts prior to date will be paid in cash to such former participants in proportion to the number of such shares of bank b stock allocated to and held in each such plan y account as of the date of distribution of such account prior to date party defendants to the lawsuit who are also current or former participants in either plan x or plan y will not receive any part of the settlement proceeds or any benefit derived therefrom the calculation of the settlement proceeds and the amount of the settlement proceeds received by plan x or plan y did not include any amount attributable to the three party defendants who are plan x or plan y participants therefore no portion of the settlement proceeds constitutes a forfeiture or annual_addition attributable to these party defendants based on the above facts and representations your authorized representatives have requested rulings to the effect of the following the proposed restorative payments to plan x and plan y will not constitute a - contribution or other payment subject_to the provisions of either code sec_404 or sec_4code sec_4972 - the proposed allocation of restorative payments will not adversely affect the qualified status of either plan x or plan y pursuant to either code sec_401 or code sec_415 the proposed allocation of restorative payments as described in ruling_request two will not when made result in taxable_income to affected plan x or plan y participants deferred vested participants who have not received partial distributions deferred vested participants who have received partial distributions former participants or beneficiaries the use of the proceeds of the sale of the unallocated bank b stock held by plan x to tepay the exempt loan will not cause the exempt loan to fail to satisfy the requirements for exemption under code sec_4975 and 2d page any allocations made to the accounts of the plan x participants as a result of the sale of the unallocated bank b stock held by plan x and the use of the sale proceeds to repay the exempt loan will be treated as earnings and therefore will not constitute annual_additions under code sec_415 to participants’ accounts with respect to your first three requested rulings sec_401 of the code provides that the contributions or benefits provided under a retirement_plan qualified under sec_401 of the code may not discriminate in favor of highly compensated employees as defined in sec_414 of the code sec_404 of the code generally provides that contributions made by an employer to or under stock bonus pension profit-sharing or annuity plan shall be deductible under sec_404 subject_to the limitations contained therein sec_415 of the code generally limits the amount of contributions and other additions under a qualified defined_contribution_plan with respect to a participant for any year sec_1 b of the income_tax regulations provides that the term ‘ ‘annual additions includes employer contributions which are made under the plan b further provides that the commissioner may in an appropriate case considering all of the facts and circumstances treat transactions between the plan and the employer or certain allocations to participants’ accounts as giving rise to annual_additions sec_1 code sec_4972 imposes on an employer an excise_tax on nondeductible_contributions to a qualified_plan sec_4972 defines nondeductible_contributions as the excess if any of the amount contributed for the taxable_year by the employer to or under such plan over the amount allowable as a deduction under sec_404 for such contributions determined without regard to subsection e thereof and the amount determined under subsection c for the preceding year reduced by the sum of the portion of the amount so determined retumed to the employer during the taxable_year and the portion of the amount so determined deductible under sec_404 for the taxable_year determined without regard to subsection e thereof code sec_402 generally provides that amounts held in a_trust that is exempt-from tax under code sec_401 and that is part of a plan that meets the qualification requirements of code sec_401 will not be taxable to participants until such time as such amounts are actually distributed to distributees under such plan generally amounts contributed to a qualified retirement pian are subject_to code sec_401 sec_404 sec_415 and sec_4972 however payments to a plan are not so subject if they are made by the employer in order to restore value to the plan’s trust that was lost due to actions which place the employer under a reasonable risk of liability for breach of fiduciary duty payments to a plan made by an employer pursuant to a department of labor order or to a court-approved settlement to restore lost value would generally be considered as restorative payments and not bl page subject_to the code sections cited above however in general payments made by an employer to a plan’s trust to make up for lost value due to general market fluctuations would not be considered restorative payments a determination as to whether play payments in other circumstances may be treated as restorative payments would be based on all the facts presented in this case as a result of lawsuits concerning actions of bank a with respect to its stock plans x and y received settlements pursuant to a court-approved settlement agreement designed to restore the value of the stock which they purchased as described above these settlement proceeds will ensure that the affected participants in plans x and y recover their account balances and be placed in the position in which they would have been in the absence of certain acts by bank a thus it is reasonable to characterize these payments as restorative payments thus based on the above we conclude as follows with respect to your first three requested rulings l the proposed restorative payments to plan x and plan y will not constitute a contribution or other payment subject_to the provisions of either code sec_404 or code sec_4972 the proposed allocation of restorative payments will not adversely affect the qualified status of either plan x or plan y pursuant to either code sec_401 or code sec_415 and the proposed allocation of restorative payments will not when made result in taxable_income to affected plan x or plan y participants deferred vested participants who received partial distributions former participants or beneficiaries with respect to your fourth requested ruling an esop is designed to invest primarily in employer_securities an esop must be part of a stock_bonus_plan qualified under sec_401 of the code or a stock_bonus_plan and a money purchase plan qualified under sec_401 a leveraged_esop borrows funds which it uses to purchase employer_securities usually from the employer the esop_loan or loans are generally from the employer or guaranteed by the employer the acquired employer_securities are held in a suspense_account pending allocation to the accéunts of plan participants in accordance with the rules of sec_54_4975-1 of the excise_tax regulations an esop generally uses employer contributions to the plan and cash dividends on employer stock held by the plan to repay the exempt loan under sec_4975 of the code an esop_loan generally is exempt from the prohibitions provided in sec_4975 and the excise_taxes imposed by sec_4975 and b only if the loan is primarily for the benefit of the participants and beneficiaries of the plan primary benefit requirement sec_24 b of the regulations provides that all of the surrounding facts and circumstances will be considered in determining whether an esop_loan satisfies the primary benefit requirement among the relevant facts and circumstances are whether the transaction promotes employee ownership of the employer stock whether dod page contributions to the esop are recurring and substantial and the extent to which the method of repayment of the loan benefits the employees all aspects of the loan transaction including the method of repayment will be scrutinized to determine whether the primary benefit requirement is satisfied sec_54_4975-7 of the regulations indicates that the employer has the primary responsibility for the repayment of an exempt loan through contributions to the plan sec_54_4975-7 provides for the repayment of an exempt loan in the event of default however the exemption provided by sec_4975 of the code and described in the associated regulations will not fail to be met merely because the trustee sells the unallocated suspense_account shares and uses the proceeds to repay the exempt loan if the transaction satisfies the primar benefit requirement based on all the surrounding facts and circumstances sec_54_4975-7 of the regulations also provides that the only assets of an esop that may be given as collateral on an exempt loan are qualifying employer_securities of two classes those acquired with the proceeds of the loan and those that were used as collateral on a prior exempt loan repaid with the proceeds of the current exempt loan no person entitled to payment under the exempt loan shall have any right to assets of the esop other than i collateral given for the loan ii contributions other than contributions of employer_securities that are made under an esop to meet its obligations under the loan and iii earnings attributable to such collateral and the investment of such contributions sec_54_4975-7 of the regulations does not establish a per se prohibition against exempt loan prepayment by an esop however as noted above if an esop contemplates prepaying an exempt loan the funds used to prepay the loan must be limited as described in this regulation in this case bank a made consistent and substantial contributions to plan x since the inception of the first exempt loan in of the approximately big_number shares acquired by plan x with the proceeds of the two exempt loans approximately big_number shares have been allocated to participants’ accounts at the time plan x was established and at the time the subsequent exempt loans occurred bank a contemplated that plan x would continue until the exempt4oans were repaid and all shares of bank a common_stock were allocated to participants however in bank a agreed to merge with a new banking corporation organized by bank b the resulting bank bank c became the sponsor of plan x the reorganization agreement provides that plan x will be merged into an esop maintained by bank b the parent of bank c since the bank b esop is not leveraged and bank b did not wish to maintain a leveraged_esop bank c prepaid plan x’s exempt loan with the proceeds from selling the bank b stock in the plan x suspense_account to bank b accordingly with respect to your fourth requested ruling we conclude that the use of the proceeds of the sale of the unallocated bank b stock held by plan x to repay the exempt loan 2b page will not cause the exempt loan to fail to satisfy the requirements for exemption under code sec_4975 with respect to your fifth requested ruling sec_415 of the code provides that contributions and other additions under a defined_contribution_plan with respect to a participant for any taxable_year may not exceed the limits of subsection c sec_415 of the code generally prohibits contributions and other additions under all defined contribution plans of an employer including an esop with respect to any participant for any limitation_year from exceeding the limitations in sec_415 sec_415 of the code provides that contributions and other additions with respect to a participant shall not when expressed as an annual_addition to the participant’s account exceed the lesser_of dollar_figure or of the particibant’s compensation sec_415 defines annual_addition as the sum for any year of employer contributions the employee contributions and forfeitures sec_1 g of the income_tax regulations sets forth special rules for esops this regulation provides in part that for purposes of applying the limitations of sec_415 of the code and sec_1 g of the regulations the amount of employer contributions which is considered an annual_addition for the limitation_year is calculated with respect to employer contributions of both principal and interest used to repay the exempt loan for that limitation_year sec_1 b of the regulations provides that the commissioner may in appropriate cases considering all of the facts and circumstances treat certain allocations to participant accounts as giving rise to annual_additions sec_54_4975-7 of the regulations provides in part that an exempt loan must provide for the release from encumbrance of plan assets used as collateral for the loan for each plan_year during the duration of the loan the number of securities released must equal the number of encumbered securities held immediately before release for the current play year multiplied by a fraction the numerator of the fraction is the amount of the principal and interest_paid for the year the denominator of the fraction is the sum of the numerator plus the principal and interest to be paid for all future years thedassets remaining in plan x’s suspense_account following the prepayment of the exempt loan reflect the extent of the appreciation in the value of the shares held in the suspense_account and are in effect earnings and are properly treated as such since the assets remaining in plan x’s suspense_account are treated as earnings they do not constitute annual_additions under sec_1 b i upon their allocation to participants’ accounts in this situation accordingly we conclude with respect to your fifth requested ruling that any allocations made to the accounts of the plan x participants as a result of the sale of the unallocated bank b stock held by plan x and the use of the sale proceeds to repay the exempt loan will be treated as earnings and therefore will not constitute annual_additions under code sec_415 to participants’ accounts page the above rulings are based on the assumption that plan x will be otherwise qualified under code sec_401 and will meet the requirements of code sec_4975 and that plan y will be otherwise qualified under code sec_401 and sec_401 and that their related trusts will be tax exempt under code sec_501 at the time that the above transaction takes place this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that this ruling may not be used or cited as precedent if you have any questions about this letter please contact ec h hehe or oor toe at heeeekkeeee please refer to t ep ra t3 a a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours spas u fron frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures notice deleted copy of ruling letter t e n e b
